Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the preliminary amendment filed 7/25/2019, claims 1-9 are cancelled. Claims 10-20 are pending and under examination.
Drawings
The drawings are deemed acceptable for the purpose of examination.
Specification
The specification is deemed acceptable for the purpose of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Banerjee et al. (US 20170063745 A1, hereinafter Banerjee).
Regarding Claim 10
Banerjee teaches: 
A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media,  the stored program instructions comprising: 
program instructions to monitor real-time communications; (Banerjee [0017] “A mechanism of the illustrative embodiments monitors an n-way chat session between multiple users.”; “chat session” reads on “real-time communications”)
program instructions to identify one or more topics associated with the monitored real-time communications; (Banerjee [0017] “The mechanism identifies questions that are asked to the group.”; “questions” reads on “topics”)
program instructions to feed the identified one or more topics and associated real- time communications into a solution efficacy model; (Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model)
program instructions to generate based on one or more calculations by the solution efficacy model, an efficacy rating for the identified real-time communications; and (Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”) 
program instructions to generate a prioritization of the identified real-time communications based on the generated efficacy rating. (Banerjee [0059] “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question.”; “ranking” reads on “prioritization”)

Regarding Claim 15
Claim 15 is a computer system claim corresponding to the program instructions of claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 10.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Dheap et al. (US 2013/0336465 A1, hereinafter Dheap) and further in view of Allen et al. (US 2016/0148114  A1, hereinafter Allen).
Regarding Claim 11
Barnerjee teaches all of the limitations of claim 10 as cited above but does not distinctly disclose:
- program instructions to retrieve historical communications; 
- program instructions to determine one or more topics associated with the retrieved historical communications; 
- program instructions to determine one or more solutions associated with the determined topics; and 
	However, Dheap teaches
- program instructions to retrieve historical communications; (Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
- program instructions to determine one or more solutions associated with the determined topics; and (Dheap [0005] “The module is further configured to compare the context data to historical records of previous calls, conduct a topic probabilities analysis by comparing the context data to the historical records of previous calls, and determine a solution for the topic based on the probabilities analysis.”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee with the historical data processing of Dheap in order to achieve better prediction of relevant answers (Dheap, [0002])
	Barnerjee and Dheap does not distinctly disclose:
- program instructions to train the solution efficacy model based, at least in part, on the determined solutions and determined topics.
	However, Allen teaches:
- program instructions to train the solution efficacy model based, at least in part, on the determined solutions and determined topics. (Allen [0019] “The historical time periods of test cases, i.e. test questions and corresponding corpus of information, and corresponding answer keys is especially important when training a QA system on such historical data.”; “test questions” reads on “determined topics” and “corresponding answer keys” reads on “determined solutions”)

one of ordinary skill in the art to combine the communication monitoring system of Barnerjee and Dheap with the model training of Allen in order to provide more precise efficacy rating (Dheap, [0002])

Regarding Claim 12
	The combination of Barnerjee, Dheap and Allen teaches all of the limitations of claim 11 and Barnerjee further teaches:
	The computer program product of claim 11, further comprises:
- program instructions to feed the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; (Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model; “dynamically updated” implies that the model is updated with the monitored real-time communications) and 
- program instructions to generate based on one or more calculations by the trained solution efficacy model, an efficacy rating for the fed real-time communications. (Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”)	


Regarding Claim 16
Claim 16 is a computer system claim corresponding to the program instructions of claim 11, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 11.

Regarding Claim 17
Claim 17 is a computer system claim corresponding to the program instructions of claim 12, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 12.

Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Patfield et al. (US 2014/0201296 A1, hereinafter Patfield).
Regarding Claim 13
Barnerjee teaches all of the limitations of claim 10 as cited above but does not distinctly disclose:
The computer program product of claim 10, wherein generating the prioritization of the identified real-time communications based on the generated efficacy rating, further comprises:   - program instructions to present the identified real-time communications distinguishably from prior communications based on the generated efficacy rating.
However, Patfield teaches:
- program instructions to present the identified real-time communications distinguishably from prior communications based on the generated efficacy rating. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “present” and “change the color” reads on “distinguishably”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee with the message style change of Patfield in order to achieve better visibility to the users for improved messaging (Patfield, [0003])

Regarding Claim 14
Barnerjee and Patfield teaches all of the limitations of claim 13 as cited and Patfield further teaches:
The computer program product of claim 13, wherein presenting the identified real-time communications, further comprises: 
- program instructions to transform one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “changes” reads on “transform”)
- program instructions to present the transformed one or more stylistic elements. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “present”)

Regarding Claim 18
Claim 18 is a computer system claim corresponding to the program instructions of claim 13, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 13.

Regarding Claim 19
Claim 19 is a computer system claim corresponding to the program instructions of claim 19, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 19.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Le et al. (US 2017/0316775 A1, hereinafter Le).
Regarding Claim 20
Barnerjee teaches all of the limitations of claim 15 as cited above but does not distinctly disclose:
The computer system of claim 15, wherein the solution efficacy model is a recurrent neural network.
However, Le teaches:
Le [0019] “The RNN in this context can be seen as a form of conditional neural language model, where the dialogue history provides the context for the production of the current utterance.”; “RNN” reads on “recurrent neural network”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Barnerjee with the recurrent neural network of Le in order to achieve better classification of the communication topics which have sequential information (Le, [0006])

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Ground et al. US-20180144235-A1
b.	Sharifi et al. US-20180232127-A1
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/SUNG W LEE/
Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126